The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
The terminal disclaimer filed on 12/07/2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10523236 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/24/2019, 03/02/2020, & 12/02/2021 have been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Mr. Roger Chen (Reg. No. # 67,314) on 12/06/2021.

IN THE CLAIMS:
Please amend Claim 1 as follows,  and cancel Claim 5.

    PNG
    media_image1.png
    822
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    513
    media_image2.png
    Greyscale

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relates to a decoding mechanism, and more particularly to a method employed in a low-density parity-check code (LDPC) decoder and the LDPC decoder.
The prior arts of record (Weiner, US 8,677,225 as example of such prior arts) teaches a low-density parity-check (LDPC) decoder that is configured to decode a codeword using an iterative process, however fail to teach the claimed specifics of:

 “a determining block, coupled to the flipping function value calculator, configured for determining whether to flip the specific data portion of the first codeword by comparing the flipping function value with a flipping threshold which has been calculated based on a plurality of flipping function values of a plurality of previous data portions earlier than the specific data portion;
wherein a data length of the specific data portion is less than a data length of a complete codeword, and a data length of the plurality of previous data portions is less than the data length of the complete codeword; at least one of the plurality of previous data portions is comprised by a second codeword which is followed by the first codeword.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-4, and 6-9 are allowable over the prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG TANG/Examiner, Art Unit 2111